El Juez PresideNte, Sr. HerNÁNdez,
emitió la opinión del tribunal.
Con fecha 29 de octubre de 1908, Carmen, Lucía y José Lucero, representados por su defensor judicial Bamón Da-pena Pacheco, y bajo la dirección del Letrado José Tons Soto,, presentaron demanda jurada ante la Corte de Distrito del Distrito Judicial de Ponce, contra los herederos de José Vilá y Soler, nombrados María de la Paz Palermo, Guillermo, Francisco, Salvador, María y Antonio Vilá y Palermo, con súplica de que se. declarara por sentencia que los demandantes son hijos ilegítimos reconocidos de José Yilá y Soler, que tienen, derecho como tales a llevar el apellido Yilá y a heredar cada uno de ellos la mitad de lo que corres-ponda a cada uno de los hijos legítimos no mejorados, y que es nulo el testamento otorgado por José Yilá y Soler, en aten-ción a haberse preterido en él a los demandantes como here-deros forzosos.
Las alegaciones fundamentales de la demanda son las si-guientes :
Ia. Que José Yilá y Soler falleció en la Ciudad de Poned el día cinco de Agosto de 1908, bajo testamento que otorgó en el mismo año, en el que instituyó por sus únicos y universa-les herederos a su consorte María de la Paz Palermo y a los hijos legítimos de ambos llamados Guillermo, Francisco, Sal-ivador, María y Antonio, quienes han aceptado la herencia dejada por Vilá y entrado en posésión de ella.
2a. Que José Vilá y Soler procreó durante su vida en su unión con Dolores Lucero a los demandantes, de los cuales Carmen nació en 11 de septiembre de 1899, Lucía en 25 de marzo de 1902 y José el 3 de agosto de 1906.
3a. Que José Yilá y Soler, en el momento de nacer y ser concebidos los demandantes, vivía en concubinato con Dolores Lucero, atendiendo a la subsistencia de ésta y de los hijos, a los que trataba como tales, y viviendo con ellos bajo el mismo techo.
*1554a. Que José Yilá y Soler en su último testamento no dejó cantidad alguna a sus hijos ilegítimos antes mencionados.
5a. Que la corte de Ponce por orden de 28 de octubre de 1908 nombró defensor de los menores demandantes, a Ramón Dapena Pacheco.
A la anterior demanda opusieron los demandados como excepciones previas las siguientes:
Ia. Palta de capacidad en los demandantes, porque siendo estos hijos ilegítimos reconocidos d'e Dolores Lucero, ésta no los representa, sin motivo alguno que lo justifique.
2a. Defectos de partes demandadas, porque ejercitándose la acción de nulidad de testamento, no se demanda a los al-baceas, que deben ser tenidos como partes en el juicio, se-gún el artículo 66 de la Ley de Procedimientos Especiales..
■3a. Indebida acumulación de las acciones de filiación, de inoficioso testamento y de petición de herencia, que no pue-den ejercitarse dentro del mismo procedimiento.
4a. Palta de hechos suficientes en la demanda para cons-tituir causa de acción.
La corte de Ponce, por resolución de 27 de enero de 1909, declaró sin lugar todas las excepciones previas con costas a los demandados a quienes concedió diez días para contestar.
Los demandados, al contestar la demand^, negaron todas las alegaciones en ella contenidas, excepto la primera que admitieron como cierta, y la cuarta en cuanto establece que José Yilá y Soler en su último testamento no dejó cantidad alguna a los demandantes.
Agregaron los demandados que Vilá y Soler en su testa-mento nombró como albacea a María de la Paz Palermo, que con tal carácter no ha sido demandada ni emplazada; que en las fechas en que se dice nacieron los .demandantes estaba Yilá y Soler casado en legítimas nupcias con María de la Paz Palermo, de cuyo matrimonio nacieron los hijos legítimos, enumerados en la demanda, y que en la fecha de la interpo-sición de la demanda la madre de los demandantes no tenía motivo alguno legal que le impidiera representar a sus hijos, *156ni ella pidió a la corte que se les nombrara defensor, ni tal petición se hizo por los menores interesados, ni por el Fiscal.
Como segunda defensa establecieron los demandados que la demanda en este pleito fué primeramente presentada a nombre de Marcelina Lucero, abuela de los demandantes, como defensora de ellos nombrada por la corte, y fué desis-tida.
Señalado día para la celebración del juicio, al comenzar éste, la parte actora, con permiso de la corte y excepción de la parte demandada, introdujo una enmienda al último pedi-mento de la súplica de la demanda, en el sentido de que se de-clarara que los demandantes tienen derecho a heredar cada uno de ellos una porción igual a la que corresponda a cada uno de los hijos legítimos no mejorados; y practicadas las pruebas de ambas, partes, la corte por sentencia de 26 de abril de 1909 declaró que los demandantes tienen derecho a llevar el apellido Yilá de su padre, que los reconoció en vida, y a heredarle cada uno de ellos en una porción igual a la mi-tad de la que corresponde a cada uno de los hijos legítimos no mejorados, y en su consecuencia declaró también nulo el testamento otorgado por José Yilá y Soler, en cuanto afecta a los derechos de los hijos ilegítimos reconocidos, quedando en los demás subsistente, con las costas del caso a cargo de la sucesión demandada.
Contra esa sentencia interpusieron lós demandados re-curso de apelación ante esta Corte Suprema; y también los demandantes, en cuanto se les reconoce solamente una cuota hereditaria, equivalente a la mitad de la que corresponda a cada uno de los hijos legítimos no mejorados, y no una cuota igual a la de éstos.
Alegan los demandados apelantes como motivos legales de su recurso los siguientes:
Io. Falta de. capacidad en los demandantes, porque siendo éstos menores de diez años, no han venido al juicio represen-tados por su madre Dolores Lucero, sino por Eamón Dapena y Pacheco, como .defensor nombrado por la corte, sin haberse *157alegado razón especial justificativa de ese nombramiento, in-fringiéndose así el artículo 223 número Io. del Código Civil.
2o. Defectos de partes demandadas, por no haberse diri-gido la demanda contra los albaceas del testamento cnya nuli-dad se reclama, infringiéndose, el artículo 66 de la Ley de Procedimientos Legales Especiales, aprobada en 9 de marzo de 1905.
3o. Indebida acumulación de acciones en la demanda, o • sea de las acciones de filiación, nulidad de testaménto y petición de herencia, que no caben dentro del mismo procedimiento, por no estar comprendidas entre las que enumera como acu-mulables el artículo 104 del Código- de Enjuiciamiento Civil.
4o. Falta de hechos suficientes que determinen una causa de acción, por cnanto desprendiéndose, como se desprende de la demanda, que los demandantes son hijos adulterinos de José Vilá, éste no pudo reconocerlos en perjuicio de la esposa y de los hijos legítimos a pesar de los preceptos de los artí-culos 187 y 188 del Código Civil Revisado, inaplicables al caso, en virtud de la primera de las disposiciones transitorias, y tampoco han podido reconocerse a los demandantes los de-rechos hereditarios que se les reconocen en la sentencia, por impedirlo la ley sobre herencia aprobada en 9 ele marzo de 1905, que en sus secciones Ia. y 14 sólo reconoce derechos de legítima a los hijos naturales legalmente reconocidos y no a los .hijos adulterinos.
5°. Que habiendo admitido la parte demandante la alega-ción de la parte demandada de que en la fecha de la concepción y nacimiento de los demandantes, José Vilá y Soler era casado con María de la Paz Palermo y existían ya todos los hijos legítimos de ese matrimonio que han sido demandados, la sen-tencia recurrida que los declara herederos por testamento en concurrencia con los demandados, infringe por aplicación in-debida las secciones Ia. y 14 de la Ley sobre herencias anterior-mente citada.
6°. Que la corte cometió error al admitir como prueba de la parte demandante el récord taquigráfico del pleito de di*158vorcio de José Yilá y Soler contra María de la Paz Palermo, ■para probar las admisiones beabas por ésta y por Salvador y José Yilá y Palermo, habiendo venido así al juicio la declara-ción íntegra de la Palermo y de sus hijos Salvador y Francisco, ( sin haberlos examinado antes como testigos.
7o. Que también cometió error la corte al admitir como prueba el retrato que ha venido en el récord, como de José Vilá y Soler y Dolores Lucero y de las demandantes Carmen y Lucía, sin que se haya identificado debidamente ése instru-mento de prueba. : •
8o. Que igualmente cometió error la corte al apreciar las pruebas del actor y estimarlas suficientes, para demostrar que los demandantes son hijos de José Yilá y Soler y que éste los reconoció.
9o. Que igualmente cometió error la corte al no estimar que las pruebas de la parte demandada no destruían la fuerza y valor de las de la parte demandante.
La parte demandante invoca como motivos de su recurso los siguientes:
Io. Violación del artículo 913 del Código Civil, que concede a los hijos ilegítimos los mismos derechos hereditarios que a los legítimos.
2o. Violación por aplicación indebida, de la ley de 9 de marzo de 1905 en su sección 14, toda vez que esa ley se refiere exclusivamente a los casos de sucesión testada, y el caso pre-sente es de sucesión intestada, por cuanto el testamento de Vilá es nulo por preterición de herederos forzosos.
Examinemos ahora los fundamentos del recurso de la parte demandada por el mismo orden en que han sido expuestos.
En cuanto al primer motivo del recurso, o sea falta de ca-pacidad en el defensor judicial Ramón Dapena Pacheco para llevar la representación de los demandantes,- encontramos que el artículo 77 de la Ley de Procedimiento Legales Especiales ordena que el nombramiento de defensor se haga siempre me-diante petición, en la que se ha de consignar bajo 'juramento que el menor de que se trata está comprendido en el artículo *159230 del Código Civil; y, como ni la orden nombrando defensor a Dapena, ni la moción- en qne tal orden se basó, ni los- docu-mentos qne pudieron acompañarle, se han hecho parte del récord, debemos presumir que aquel nombramiento fué hecho con-arreglo a la Ley, presunción establecida bajo el número 15 en el artícnlo 102 de la Ley de Evidencia, aprobada en 9 de marzo de 1905.
En cuanto al segundo motivo sobre defecto de partes de-mandadas, por no haber sido demandado el albacea que en su testamento nombrara José Yilá y Soler, entendemos que el artículo 65 de la Ley de Procedimientos Legales Especiales, aprobada en 9 de marzo de 1905, y su complementario el 66, no son aplicables al presente caso, pues ambos artículos se refie-ren al caso en que se impúgnela validez de un testamento por haberse dejado de cumplir algunas de las formalidades exi-gidas por la Ley, o por carecer el testador de capacidad para testar, circunstancias que no concurren en el presente caso, en que no se ejercita en rigor acción de nulidad de testamento, sino de ineficacia de la institución de herederos por preteri-ción de un heredero forzoso, acción que en nada afecta al albacea, sino a los herederos, toda'Vez que el testamento puede ejecutarse en cnanto a las mandas y mejoras no inoficiosas, según el artículo 802 del Código Civil. Pero aun en el supues-to de que el artícnlo 65 se refiriera, no solamente al caso en que •se impugnare la validez de un testamento en su totalidad, por ■defectos de las formalidades externas exigidas por la ley ■o por carecer el testador de capacidad para testar, sino tam-bién al caso en que se impugnare la validez en parte por de-fecto de alguna formalidad intrínseca o interna como en el presente caso, siempre tendríamos que no habría falta de partes, pues según dicho- artículo el juicio puede promoverse por cualquier heredero o por un albacea o legatario, sin que sea necesario que se promueva por todos ellos, y según el 66 serán partes en el mismo los demás herederos del finado y el albacea y legatario de parte alícuota de cualquier otro testa-mento, que se alegue ser del finado y cuya validez se procu-*160rare probar o destruir. Aquí sólo bay iin testamento cuya eficacia parcialmente se ataca, y no otro testamento qne se alegue ser del finado y cuya validez se sostenga o se impugne. Huelga, pues, la representación del albacea.
Respecto del tercer motivo del recurso sobre indebida acu-mulación de acciones, conviene bacer constar que las acciones ejercitadas son tres, a saber: de filiación, de reconocimiento de derechos consiguientes a dicba filiación, y de nulidad de testamento que lastima esos derechos en la parte que tienen de sucesorios. Ahora bien, la segunda acción se deriva de la primera, y la. tercera de la segunda, siendo evidente que hay una relación estrecha entre todas ellas, por lo que no vemos dificultad en su acumulación, aunque no encontramos en nues-tro Código de Enjuiciamiento Civil precepto alguno que la autorice. Tal doctrina ha sido aceptada por la Corte Su-prema de California en el caso de Wilson v. Castro, 31 Cal., 431. Pero aun en el supuesto de que la acumulación fuera improcedente, no sería este motivo bastante por sí solo para revocar el fallo inferior, toda vez que ningún perjuicio ha podido causarse a los demandados desde el momento en que la prueba acumulada de todas las acciones es una misma, y unas acciones se presentan como derivación de otras.
Así lo preceptúa el artículo 142 del Código de Enjuicia-miento Civil al establecer que en cualquier estado de un pleito, la corte no tomará en cuenta algún error o defecto en las ale-gaciones o procedimiento que no afecten a lo esencial de los • derechos de las partes, y no se revocará o invalidará ningún fallo por razón de dicho error o defecto.
Los motivos 4o. y 5o. de los cuales el 2o. se refunden en el primero, deben ser considerados simultáneamente, y son los que tienen más importancia en el presente caso.
Ante todo se hace necesario inquirir y constatar cual es la ley que ha de regular el pretendido reconocimiento de los demandantes.
Alégase en la demanda que Carmen y Lucía nacieron, res-pectivamente, en los días 11 de septiembre de 1899 y 25 de *161marzo de 1902, mientras que José nació el 3 de agosto 'de 1906. Así también se lia justificado en el juicio.
Abora bien, el Código Civil español comenzó a regir en esta Isla a virtud de Eeal Decreto de 31 de julio de 1899 y estaba en vigor en las fechas en que nacieron Carmen y Lu-cía. No así en la fecha en que nació José, pues entonces yá regía el Código Revisado. T como los preceptos legales que condicionan el reconocimiento de los hijos nacidos fuera de matrimonio son distintos en ambos códigos, surge desde luego la cuestión jurídica de si los demandantes Carmen y Lucía deben regirse por el Código Civil Español, y su hermano José por el Código Civil Revisado, o si a los tres amparan y cobijan los preceptos que contiene sobre reconocimiento el último Código citado, actualmente vigente.
Indudablemente que al demandante José, nacido bajo el régimen del Código Revisado, deben aplicarse los preceptos de ese Código, así como a las otras demandantes Carmen y Lucía deben aplicarse los preceptos del Código Civil Español, bajo cuyo régimen tuvieron lugar su concepción y nacimiento, por la razón de que uno n otro Código tienen que regular los derechos nacidos de hechos realizados bajo su régimen respec-tivo, según la primera de las disposiciones transitorias de ambos. ' ¡
No cabe sostener que los preceptos del Código Civil Revi-sado sean también aplicables a Carmen y Lucía, pues el Có-digo Revisado en su artículo 3o. prescribe que las leyes no' tendrán efecto retroactivo a no ser que dispongan expresa-mente lo contrario, sin que en caso alguno el efecto retroac-tivo de una ley pueda perjudicar los derechos adquiridos al amparo de una legislación anterior. No encontramos en el Código Revisado precepto alguno que estatuya que sus pre-' eeptos sobre reconocimiento de hijos ilegítimos sean aplica-bles a los nacidos con anterioridad a la promulgación de dicho Código; y aun más, la regla Ia. de las transitorias para su' aplicación ordena que se regirán por la legislación anterior al Código Revisado los derechos nacidos según ella de hechos’ *162realizados bajo su régimen, aunque dicho Código los regule de otro modo o no los reconozca.
Se arguye que esa misma regia Ia. previene que si el "de-recho apareciere declarado por primera vez en el Código Civil Revisado tendrá efecto, desde luego, aunque el hecho que lo origine se haya verificado bajo la legislación anterior, siem-pre que no se oponga'o perjudique a otro derecho nacido o adquirido al amparo de dicha legislación anterior, por lo que se sostiene que apareciendo declarado por primera vez en dicho. Código el derecho al reconocimiento de los hijos ilegítimos de toda clase, es consiguiente que las demandantes Carmen y Lucía tienen derecho al reconocimiento pretendido por no oponerse o perjudicar tal reconocimiento a otro derecho na-cido o adquirido al amparo de la legislación anterior.
No podemos estar conformes con esa alegación. Según el Código Español, artículo 119, son hijos naturales los nacidos fuera de matrimonio de padres que al tiempo de la concepción de aquéllos pudieron casarse sin dispensa o con ella, y esos son los hijos naturales que, según el artículo 129 del mismo 'Código, podían ser reconocidos por el padre o la madre con-juntamente o por uno sólo de ellos.
Esos preceptos modificaron la legislación anterior rela-tiva al reconocimiento de los hijos naturales, tales como los definía la ley 11 de Toro; y habiéndose traído á judicial de-ibate la cuestión de si podía ser reconocido un hijo que nació ¡al amparo de dicha ley de padres que no podían casarse justa-mente sin dispensación, sin que por tanto pudiera llamarse hijo natural, mereciendo esa denominación con arreglo al artículo 119 del Código Civil Español, cuya aplicación al caso ¡se s'olíeitabá, invocándose el párrafo 2o. de la primera de las reglas transitorias para la aplicación de dicho Código, cuya regla es la misma que con igual número reproduce nuestro ¡Código revisado, el Tribunal Supremo de España por senten-cia de 9 de abril de 1904, decidió el caso en sentido negativo, entre otros fundamentos por los que transcribimos a continua-ción;
*163“Considerando que las condiciones que han de concurrir en los hijos ilegítimos para ser reputados como naturales, se-gún el párrafo segundo del artículo 119 del Código, no afectan ni en pro ni en daño a los nacidos con anterioridad y someti-dos consiguientemente a las requeridas por la Ley 11 de Toro, cualquiera que,sea la época del reconocimiento de tales hijos, porque siendo condiciones esenciales e inherentes a su propia personalidad determinada por el momento del nacimiento, no es posible prescindir de ellas sin admitir y establecer uña fic-ción contraria a la realidad y no auto rizada, por la ley; pues la regla Ia. de las disposiciones transitorias del Código, si bien consistente dar efecto a los derechos nuevos en tanto en cuan-to no perjudiquen a otros adquiridos, esto no puede enten-derse de lo que constituye esencialmente la personalidad del sujeto desde el instante en que nace, por ser la que tiene que servir de base para la adquisición de otra clase de beneficios o ventajas con el carácter de derechos; y hubiera sido menes-ter, en consonancia con lo que preceptúa el artículo 3°. del Código, que resolución tan trascendental como la de convertir en hijos naturales a aquellos que no lo eran, ni podían serlo con arreglo a la legislación anterior, se hubiera consignado explícitamente, dadas las consecuencias que había de producir en las relaciones familiares y sociales.”
“Considerando que esto supuesto no son de estimar los cuatro primeros motivos del recurso, porque en ellos, con des-conocimiento de la doctrina expuesta en el precedente consi-derando, se da una equivocada interpretación al concepto del derecho por primera vez declarado en el Código a que se re-fiere el segundo párrafo de la primera de las reglas transi-torias de éste, pues si este derecho nuevo arranca de hechos verificados bajo la legislación anterior, es claro que cuando tales hechos tienen un carácter distinto u opuesto a los que el Código exige, no hay posibilidad para la aplicación de dicha regia, siendo forzoso, por lo tanto, dados sus términos y es-píritu que la informa, dejar .subsistentes en su integridad y sig-nificación jurídica aquellas situaciones que afectan a un estado *164de personalidad perfectamente definido en la legislación anterior, no habiendo por otra parte consignado este Supremo Tribunal declaración doctrinal contraria a la expuesta en las sentencias que como infringidas se citan en el referido recur-' so, cuando por la inversa repetidamente se fia sentado el prin-cipio fundamental de ser aplicable la legislación antigua o la moderna, según la época del nacimiento de los hijos.”
Esas mismas razones, que aceptamos como convincentes, son de aplicacación al presente caso, por lo que toca a las de-mandantes Carmen y Lucía, cuyos derechos de filiación deben regularse en su consecuencia por los preceptos del Código Civil Español, bajo cuyo régimen fueron concebidas y nacie-ron.
Véanse además la sentencia del Tribunal Supremo de Es-paña de 28 de abril de 1894 en el caso de D. I. P. y M. y S. R». y P., sobre declaración del derecho de patria potestad, y nuestra sentencia en el caso de Gual v. Gual, decidido en 25 de junio de 1909.
Pero aún hay más; y es que las demandantes Carmen y Lucía no pueden aspirar al reconocimiento que solicitan, escu-dadas con preceptos del Código Civil Revisado, por cuanto aquel derecho se opone o perjudica a otros derechos nacidos o adquiridos al amparo de la legislación española, bajo cuyo régimen nacieron y fueron concebidas. Veámoslo.
Al amparo de la legislación anterior sólo los hijos legíti-mos o legitimados y los naturales legalmente reconocidos te-nían con relación a su padre derecho de llevar el apellido de éste y de percibir alimentos, según los artículos 114,' 122, 127 y 134 del Código Civil Revisado, mientras que los hijos ilegí-timos, en quienes no concurría la condición legal de naturales, sólo tenían derecho a exigir de sus padres alimentos, conforme al artículo 139. Además, según el artículo 129, sólo el hijo natural podía ser reconocido, pudiendo ser impugnado, según el artículo 138, el reconocimiento hecho a favor de un hijo que no reuniera la condición de natural en los términos en que lo define el artículo 119. Y finalmente, según el artículo 141, se *165prohibía admitir en juicio demanda alguna que directa o indi-rectamente tuviera por objeto investigar la paternidad de los hijos ilegítimos en quienes no concurriera la condición legal de naturales, fuera de los casos Io. y 2o. del artículo 140.
■ Según esos preceptos, el padre tenía .el derecho de que na-die más que sus hijos legítimos, legitimados o naturales reco-nocidos llevaran su apellido; sólo tenían obligación de dar alimentos a sus hijos ilegítimos en los casos Io. y 2o. del artí-culo 140, o sea cuando la paternidad se infería de una senten-cia firme dictada en proceso criminal o civil, o resultaba de un documento indubitado en que expresamente reconociera la filiación; sólo podía obligársele, cuando procediera, al reco-nocimiento de un hijo que tuviera la condición de natural, pu-diendo ser impugnado el reconocimiento de un hijo que no tuviera esa condición, y finalmente el padre tenía derecho a que ningún hijo ilegítimo pudiera demandarle para investi-gar su paternidad.
El nuevo Código no admite más clasificación que la de hi-jos legítimos, ilegítimos o legitimados, tales como los define el artículo 180; el reconocimiento se extiende a todos los hijos ilegítimos, según el artículo 187; el hijo ilegítimo tiene dere-cho a llevar el apellido de su padre que lo reconozca y a reci-bir alimentos del mismo, al igual que los hijos legítimos, según los artículos 186 y 191, y no hay- precepto alguno que prohíba investigar la paternidad.
De modo que si la filiación y derechos de las demandantes Carmen y Lucía se regularan por los preceptos del Código Civil Revisado, se perjudicarían los derechos ya relacionados que para su padre y causahabientes nacieron al amparo de la legislación anterior, debiendo establecerse como conclusión que a las demandantes Carmen y Lucía, por falta de las con-diciones que exige el artículo 119- del Código Civil antiguo para la filiación natural, no puede otorgárseles el reconoci-miento de hijas de José Yilá y Soler que solicitan en su. de-manda, ni derecho alguno que se derive de tal reconocimiento.
Por lo que toca al otro demandante José, sus derechos de-*166ben regularse por el Código Civil Revisado, bajo cuyo régi-men fue concebido y nació; y habiéndose justificado que es hijo ilegítimo de Dolores Lucero y de José Vilá y Soler, bar biéndolo reconocido éste por tal hijo, según apreciación de las pruebas hechas por la corte inferior, es indiscutible su derecho a la declaración judicial de tal reconocimiento y a llevar por tanto el apellido de su padre, pero no puede pretender here-darle por testamento, ni que se declare nulo el otorgado por Vilá y Soler según solicita en la demanda.
El Código Civil Revisado, al tratar de la sucesión testada, fijó los derechos de los hijos ilegítimos reconocidos con rela-ción a sus padres y ascendientes naturales, como puede verse en la sección 5a. del capítulo 2°. del título 3°. del libro 3o. de dicho Código; pero los preceptos de éste en sus artículos 795 y. 796 fueron sustituidos por las secciones Ia., 14,15,16,17,18, y' 19 de la ley sobre- herencias, aprobada en 9 de marzo de 1905.
En esa ley sólo se reconocen derechos hereditarios a los hijos naturales legalmente reconocidos; y como sus preceptos son reproducción del Código Civil antiguo, el concepto de hi-jos naturales debe tener la misma significación que les daba dicho Código al definirlos en su artículo 119 en los siguientes términos:
“Son hijos naturales los nacidos fuera de matrimonio de padres que al tiempo de la concepción de aquéllos pudieron casarse sin dispensa o con ella.”
El concepto gramatical y legal de hijo natural es más res-tringido que el de hijo ilegítimo, y no podemos admitir que ambos tengan la misma extensión y alcance. Si la legislatura hubiera querido reconocer derechos hereditarios a los hijos ilegítimos, tales como los define el Código Civil Revisado, hu-biera empleado la locución de hijos ilegítimos y no la de hijos naturales. Procediendo como procedió, sólo reconoció dere-chos a los hijos naturales legalmente reconocidos, tales como se definen en el Código Civil antiguo. Tenemos, pues, que no cabe reconocer derechos hereditarios al demandante José, *167nacido bajo el régimen del Código Civil Revisado, y sujeto a la Ley de Herencias que modificó sustancialmente los pre-ceptos de dicho Código sobre sucesión testada. ’ ’
Esos derechos hereditarios tampoco serían de reconocerse a las demandantes Carmen y Lucía, aun en el supuesto de que su filiación se rigiera por el Código Civil Revisado y no por' el Código antiguo.
La corte inferior cometió ciertamente un error al admitir como prueba en el presente juicio las declaraciones que en pleito dé divorcio de José Yilá y Soler y María de la Paz Palermo habían prestado ésta y sus hijos legítimos Salvador y Francisco; pero como dicha prueba fué meramente cumula-tiva y el Salvador prestó además declaración en el presente juicio, no vemos que los demandados apelantes hayan side perjudicados con tal motivo, ni que en su consecuencia tal error apareje por sí'solo la revocación de la sentencia.
El retrato o fotografía de que se hace mérito en el sexto motivo del recurso, ha sido perfectamente identificado en autos, como representativo de José Vilá y Dolores Lucero y de sus hijas Carmen y Lucía, siendo una ampliación del que Salvador Yilá tomó en la casa de Dolores Lucero, según afir-maron en el juicio varios testigos.
Finalmente, en cuanto al 8°. y 9o. motivos del re'curso, que se refieren a error cometido en la apreciación de las pruebas, presentadas por ambas partes, la corte inferior dirimió a favor de la filiación pretendida por el demandante José Lucero,, único que tiene capacidad para ser reconocido, el conflicto existente entre una y otras, sin que se nos haya demostrado que procediera con prejuicio, pación, parcialidad o manifiesta equivocación, y en su virtud no podenios ir contra su aprecia-ción, según doctrina ya establecida en repetidas decisiones.
Por lo que toca a los fundamentos del recurso de los de-mandantes, huelga discutirlos si se tiene .en cuenta que por las; razones expuestas no son de reconocérseles derechos heredi-tarios de clase alguna; pero si esos derechos existieran, nunca se regirían por el artículo 930 del Código Civil que se refiere *168a los casos de sucesión intestada, mientras que el presente es de sucesión testada, por cuanto Vila y Soler falleció bajo testa-mento que no puede estimarse nulo.
Por las razones expuestas, entendemos que procede la re-vocación de la sentencia apelada, menos en cuanto declara que el demandante José como hijo ilegítimo reconocido de José Vila y Soler tiene derecho a llevar el apellido de su padre ; en cuyo extremo debe quedar subsistente, declarándose sin lugar todos los demás pronunciamientos solicitados en la demanda.

Resuelto de conformidad.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.